Citation Nr: 0329156	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  02-11 666	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the cervical spine, secondary to traumatic 
arthritis of the left shoulder. 

2.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine, secondary to traumatic 
arthritis of the left shoulder. 

3.  Entitlement to service connection for degenerative 
arthritis of the hips, secondary to traumatic arthritis of 
the left shoulder. 

4.  Entitlement to service connection for fibromyalgia, 
secondary to traumatic arthritis of the left shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to June 
1946.  

This case comes before Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


REMAND

The veteran alleges that he has degenerative arthritis in the 
cervical and lumbar segments of his spine, in his hips, and 
has fibromyalgia as a result of the already service-connected 
arthralgia and traumatic arthritis in his left shoulder.  The 
basis of his claims, then, is for secondary service 
connection.  38 C.F.R. § 3.310(a) (2003); see also Allen v. 
Brown, 7 Vet. App. 439 (1995).

In support of his claims, the veteran argues that the special 
provisions of 38 U.S.C.A. § 1154 (West 2002) should be 
applied; the implementing regulation is 38 C.F.R. § 3.304(d) 
(2003).  This statute and regulation indicate that 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection, if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service and even though there is no official record of 
such incurrence or aggravation.  He is relying on this 
statute and regulation to counteract the absence of any 
documented trauma in service.  He also argues that a February 
2001 statement from Dr. Frenzel supports his contentions, and 
he says there is no contradicting opinion of record.  



Service connection will be granted if it is shown that a 
particular disease or injury resulting in current disability 
was incurred in or aggravated during active duty.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  And 
as alluded to above, service connection also may be granted 
for a "[d]isability which is proximately due to or the result 
of a service-connected disease or injury."  
38 C.F.R. § 3.310(a) (2003); Harder v Brown, 5 Vet. App. 183, 
187-89 (1993).  This regulation has been interpreted to 
permit service connection for the degree of disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  In Allen, the Court held that, when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, he shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Id.  

The February 2001 statement from Dr. Frenzel, while 
supportive of the claims, is based to a large extent on a 
history of trauma in service as recounted by the veteran, 
himself, as evidenced by the references to "he reports."  
And this history is currently undocumented, as Dr. Frenzel 
even acknowledged, unless it is determined the injuries in 
question occurred in combat.  So there is reason to question 
whether the opinion was based on an accurate factual premise.  
See, e.g., Reonal v. Brown, 5 Vet. App. 458 (1993).  This, in 
turn, means another opinion is needed to decide this appeal.  
38 U.S.C.A. § 5103A(d) (West 2002); see also Green v. 
Derwinski, 1 Vet. App. 121 (1991).

Moreover, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims, and to ensure 
full compliance with due process notice requirements, the 
case is hereby REMANDED to the RO for the following actions: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his cervical 
spine disorder, lumbar spine disorder, 
right shoulder disorder, bilateral hip 
disorder, and fibromyalgia.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.  If the RO cannot 
obtain any of the medical records 
indicated by the veteran, it should 
follow the proper procedures under the 
VCAA.  

3.  Also schedule the veteran for a VA 
examination to obtain a medical nexus 
opinion concerning the cause of the 
degenerative arthritis in the cervical 
and lumbar segments of his spine, and in 
his hips, and his fibromyalgia.  This 
includes determining whether it is 
at least as likely as not these 
conditions are proximately due to or the 
result of an injury in service or the 
already service-connected arthralgia and 
traumatic arthritis in his left shoulder.  
In making these determinations, 
the designated VA examiner's attention is 
particularly directed to the February 
2001 statement from Dr. Frenzel, as well 
as the other relevant evidence in the 
claims file.  Please discuss the 
rationale of the opinion.  If it simply 
is not possible to provide a response, 
please explain why.

4.  Review the claims file to ensure that 
all of the foregoing requested 
development has been completed.  This 
includes responses from the VA examiner 
to the questions posed.  If the requested 
development has not been completed, take 
corrective action.  38 C.F.R. § 4.2; see 
also Stegall v. West 11 Vet. App. 268 
(1998).  

5.  Then readjudicate the veteran's 
claims.  In so doing, consider the 
holding in Allen v. Brown, 7 Vet. App. 
439 (1995) (concerning secondary service 
connection via aggravation).  If the 
claims continue to be denied, send the 
veteran and his representative a 
supplemental statement of the case and 
give them time to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  By this REMAND the 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




